Wheeler, J.
This causo rests upon patent for invention No. 202,412, dated April 16,1878, issued to the orator for an improvement in the construction of collar and sleeve buttons. The specification describes the making of such buttons by striking up the post from the back, forming them in one piece, thickening the post at the base for strength, and soldering the head to tho post. There are two claims,—one for the improved process oí'constructing the button; and the other for the button, whose tubular post and back are formed in one piece, and having the metal thickened at the base of the post. The defendants’ buttons are formed wholly in one piece, but without using the orator’s process. The patent describes tho prior method of making such buttons, which was to make the head, back, and post separately, and then unite them by soldering them together; and their defects, wliich were that frequently they wore imperfectly united. When well made, they were not essentially different in form or function from those made according to the patent, or those of the defendants. The thickening of the post at the base is not material. They were generally strong enough there before; but, if not, the strengthening of them at that place would be too obvious to support a patent for doing that. Tho orator invented a mode of making such buttons which was new and very useful, and for wliich he deservedly had a patent; but tho buttons, when made, wore not new, except that they were made by that new mode. For them there was no ground for a patent. In the old buttons the post and back were not formed of one piece, but when they had been united, and become, with the head, a button, they were of one piece for the purposes of the button, as much as if they had always been in one piece. The thing patented in this part of the patent was not new, and this part of the patent is, apparently, invalid on that account. The Wood Paper Patent, 23 Wall. 563; Cochrane v. Badische Anilin & Soda Fabrik, 111 U. S. 293, 4 Sup. Ct. Rep. 455; McKloskey v. Du Bois, 8 Fed. Rep. 710, and 9 Fed. Rep. 38; McCloskey v. Hamill, 15 Fed. Rep. 750.
Let a decree he entered dismissing the bill of complaint, with costs.